Citation Nr: 1417353	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active service from February 1958 to March 1967.  He died in February 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012 and September 2013 the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  The Veteran's death certificate lists cardiomyopathy as the immediate cause of death with chronic renal failure and tobacco abuse as other significant conditions contributing to death but not resulting in the underlying cause of death.

2.  At the time of his death in February 2001, the Veteran was not service-connected for any disability. 

3.  The Veteran did not have an asbestos-related heart or lung disease.

4.  Cardiomyopathy, which caused the Veteran's death, was not shown in service, nor was a heart disorder otherwise related to the Veteran's service, and there is no causal link between his death and exposure to asbestos during active service.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify 

Under the VCAA, codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In correspondence dated in December 2008 prior to initial adjudication, VA satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant was notified of information and evidence necessary to substantiate her claim for service connection for cause of death.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The appellant was not notified in this letter of the laws regarding degrees of disability or effective dates for a grant of service connection as required by Dingess, 19 Vet. App. 473.  A disability rating or effective date for an award of benefits will not be assigned in this instance as the claim for service connection for the cause of the Veteran's death will be denied in the decision below.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death,  38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom, Hupp v. Shinseki, 329 Fed Appx. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) A statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App at 352-353.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id at 353.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  Here, there being no disability for which service connection was in effect at the time of the Veterans death, and the December 2008 notice letter otherwise included an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the Board concludes that the appellant was provided the notice required under Hupp, and that the duty to notify has been met.  

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while 
§ 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).   

The above notwithstanding, a medical opinion was obtained in January 2013 (with addendum in October 2013).  The Board notes that a medical nexus opinion was sought (January 2013) for the purpose of determining whether the Veteran's cardiomyopathy (that caused his death) was related to asbestos exposure during active duty service.  The October 2013 addendum to the January 2013 medical opinion was obtained for the purpose of determining whether the Veteran had an asbestos-related lung disorder, and if so, whether it resulted in debilitating effects and general impairment of health to the extent that it rendered him less capable of resisting the effects of the heart disorder which was listed as the cause of death.  

In addition, VA has obtained service medical records and the Veteran's death certificate, assisted the appellant in obtaining evidence, and afforded her the opportunity to give testimony before the Board at a hearing, from which she withdrew.  No additional pertinent evidence has been identified by the claimant as relevant to this appeal, and the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case.  See generally 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Legal Criteria, Factual Background and Analysis

The appellant essentially contends that the Veteran died from a heart disorder (cardiomyopathy) due to exposure to asbestos during his Naval service.  She asserts that the Veteran was exposed to asbestos throughout his nine years of service in the Navy.  The Veteran's service records confirm his military occupational specialty (MOS) was a shipfitter (civilian equivalent of a pipefitter).  

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding asbestos exposure, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Board notes that it has reviewed all of the evidence of record as well as in "Virtual VA", with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran died in February 2001; the death certificate lists cardiomyopathy as the immediate cause of death with chronic renal failure and tobacco abuse listed as other significant conditions contributing to death but not resulting in the underlying cause.

The Veteran's service treatment records are negative for complaints, treatment, diagnosis, or other findings of heart or pulmonary/respiratory disorder in service.  While not determinative by itself, it is significant that there is no evidence of pulmonary problems until November 1996 when x-rays of the chest showed the lungs with moderate bilateral pleural effusion, with adjacent atelectasis or infiltrate.  In a December 1997 report, the Veteran's private physician, Dr. Weeks, rendered an impression of pleural and parenchymal changes present and compatible with history of previous asbestos exposure.  In a December 1997 report of Dr. Mazur., the impressions were pleural based density on the left, of unclear etiology; the patient has a history of cigarette smoking combined with asbestos exposure and evidence of asbestos pleural disease; asbestos pleural disease, cannot rule out a component of asbestosis at this time; and restrictive abnormalities on spirometry, likely reflecting the effects of asbestos pleural disease, possible asbestos, but most importantly, pleural effusion and pulmonary congestion.  In a January 1998 report the impression was asbestosis and asbestos pleural disease; it was also noted that the [Veteran] had restrictive physiologic defects on pulmonary function tests.  On March 1998 VA respiratory examination report, the Veteran was diagnosed with congestive heart failure, infiltrate of the left lower lobe, definitive lesion not determined, and moderate chest restriction with moderate airway obstruction as documented by the pulmonary function test.  

It is clear from the record that a pulmonary/respiratory disorder did not cause or contribute to the Veteran's death.  Again, his death certificate clearly establishes that his immediate cause of death was cardiomyopathy, and other significant conditions contributing to death but not resulting in the underlying cause were chronic renal failure, and tobacco abuse.  As noted, the appellant essentially contends that the Veteran died from a heart disorder (cardiomyopathy) due to exposure to asbestos during his Naval service.  Thus, this case essentially comes down to a determination regarding the medical etiology of the Veteran's terminal heart condition.  

The Board remanded the claim in November 2012 and September 2013 for  medical opinions on the questions of whether the Veteran's cardiomyopathy was causally related to in-service exposure to asbestos, whether the Veteran had an asbestos-related lung disorder, and whether an asbestos-related lung disorder was a contributory cause of his death.  In January 2013 a VA medical advisor opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that current credible medical literature does not substantiate the etiology of cardiomyopathy as being related to exposure to asbestos.  She stated that the medical etiology of the Veteran's terminal heart condition, cardiomyopathy, can be caused by a variety of disorders, none of which are exposure to asbestos.  It was noted that patients with end-stage renal disease being treated with hemodialysis can develop a dilated cardiomyopathy.  Private medical records (of the Veteran) evidence a diagnosis of chronic renal insufficiency with peritoneal dialysis.

In an October 2013 addendum (by the same medical advisor), she again opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's death certificate evidences the immediate cause (final disease or condition resulting in death) was cardiomyopathy; and other significant conditions contributing to death but not resulting in the underlying cause was chronic renal failure, and tobacco abuse.  The death certificate does not evidence any asbestos-related lung disorder.  The Veteran's medical records do not substantiate a definitive diagnosis of "asbestos-related lung disorder."  There are no medical records of evidence to substantiate that a lung biopsy was performed and that a definitive diagnosis of asbestos lung disorder was confirmed.  The Veteran had a significant history of tobacco abuse, which is documented in the death certificate as a significant condition contributing to but not resulting in the underlying cause of death.  Asbestos-related lung disorder is not evidenced in the death certificate as the immediate cause of death or a significant contributing condition.  

The Board finds the January 2013 medical opinion with the October 2013 addendum to be highly probative.  It is the opinion of a  medical professional based on recognition of the fact of asbestos exposure.  Even conceding asbestos exposure in service, the medical advisor did not find that the Veteran had a definitive diagnosis of an asbestos-related lung disorder; and therefore clearly and persuasively set forth a discussion of reasons for finding that the exposure did not substantially or materially contribute to the Veteran's death.  She cited to medical treatise evidence, thus providing a basis for her opinion, and noted that cardiomyopathy can be caused by a variety of disorders; and considered a possible alternative for the etiology of the Veteran's cardiomyopathy (i.e., renal disease).  The Board finds the opinion to be fully adequate and persuasive.  Furthermore, there is no medical opinion or evidence of record from a competent medical professional to rebut the medical opinion of the January and October 2013 medical advisor  The opinion simply weighs against the appellant's claim..  Based on the totality of the record, the Board is compelled to conclude that the preponderance of the evidence is against a finding that the disability that caused the Veteran's death was related to asbestos exposure during active duty.

The Board acknowledges the Internet article entitled "Asbestosis" submitted by the appellant in support of her claim.  According to the article, some asbestosis symptoms include those associated with heart disease.  To the extent the appellant suggest a relationship between heart disease (cardiomyopathy) and asbestos exposure as reflected in the article, the January and October 2013 medical opinion persuasively finds against any such relationship.  The Board has no doubt that the appellant is sincere in her belief that the disability that caused the Veteran's death was related to his period of service, to include exposure to asbestos in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, all conditions are not amenable to lay diagnosis.  The question of whether the Veteran's cause of death is due to exposure to asbestos in service is a question too complex to be addressed by other than medical evidence.  Hence, any assertions in that regard made by the appellant are simply not supported by any evidence of record, and essentially fall into the realm of speculation, and are not competent evidence.

As the condition which caused the Veteran's death was not shown in service, and there is no causal link between his death and exposure to asbestos during active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


